PER CURIAM.
Whereas, the judgment of this court was entered on October 9, 1962 (145 So.2d 285), affirming the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 1963 (159 So.2d 236) and mandate dated January 20, 1964, now *483lodged in this court, quashed this court’s judgment and the cause was remanded for the entry of a decision in conformity with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, it is Ordered that the mandate of this court issued in this cause on October 25, 1962, is withdrawn, the judgment of this court filed October 9, 1962 is vacated; the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the Circuit Court appealed herein is affirmed, as directed by the opinion now adopted by this court.
Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).